  Case 3:20-cv-01373-JPG Document 9 Filed 09/01/21 Page 1 of 7 Page ID #33




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS

 DE’ANGELO M. HIGGS, #439322,                      )
                                                   )
                Plaintiff,                         )
                                                   )
 vs.                                               )          Case No. 20-cv-01373-JPG
                                                   )
 LELAND CHERRY,                                    )
 and JOHN DOE 1-4,                                 )
                                                   )
                Defendants.                        )

                                MEMORANDUM AND ORDER

GILBERT, District Judge:

       Plaintiff De’Angelo Higgs, an inmate at St. Clair County Jail in Belleville, Illinois, filed a

Complaint pursuant to 42 U.S.C. § 1983. (Doc. 1). There, Plaintiff claims that the defendants

used excessive force against him during his arrest in East St. Louis, Illinois, on October 18, 2020.

(Id. at 8-13). As a result, he sustained serious injuries. (Id.). He now seeks monetary relief. (Id.).

       The Complaint is before the Court for preliminary review under 28 U.S.C. § 1915A, which

requires the Court to screen prisoner complaints to filter out non-meritorious claims. 28 U.S.C.

§ 1915A(a). Any portion of a complaint that is legally frivolous or malicious, fails to state a claim

upon which relief may be granted, or asks for money damages from an immune defendant must be

dismissed. 28 U.S.C. § 1915A(b). The factual allegations in the pro se complaint are liberally

construed. Rodriguez v. Plymouth Ambulance Serv., 577 F.3d 816, 821 (7th Cir. 2009).

                                          The Complaint

       Plaintiff sets forth the following allegations in the Complaint (Doc. 1, pp. 8-15): On or

around October 18, 2020, Officer Leland Cherry struck Plaintiff with his police cruiser while

attempting to stop and arrest him in East St. Louis, Illinois. (Id. at 8). At the time, Plaintiff was



                                                  1
     Case 3:20-cv-01373-JPG Document 9 Filed 09/01/21 Page 2 of 7 Page ID #34




attempting to flee from the officer. Once he was hit by the squad car, Plaintiff did not resist arrest.

He rolled onto his stomach and placed his hands behind his back while waiting to be handcuffed.

          Officer Cherry nevertheless placed Plaintiff in a chokehold and punched him in the face

approximately fifty times while telling him to “stop resisting” arrest. (Id.). At the same time,

Officer John Doe 11 (East St. Louis Housing Authority officer) punched Plaintiff twice in the back

of the head and also kicked him. Officers John Doe 2, 3, and 42 (St. Louis police officers) each

shot Plaintiff with their taser guns, causing the prongs to become embedded in Plaintiff’s lower

back, left buttocks, and left hind leg. As the three tasers shocked Plaintiff simultaneously, Officer

Cherry continued to choke him. The officer did not release Plaintiff from the chokehold until he

screamed, “They’re trying to kill me! I can’t breath[e]!” (Id. at 9). Only then was Plaintiff

released and taken to a nearby police cruiser for medical treatment.

          After he was transported to East St. Louis Police Department, Plaintiff waited an hour for

an ambulance to arrive. When it did, medics removed the remaining taser prongs from his body.

Plaintiff was then placed in a holding cell for another five or six hours before he was taken to St.

Louis University Hospital for medical care. Testing revealed a severe concussion, broken nose,

fractured eye socket, and two contusions to the back of his skull.

          Plaintiff returned to East St. Louis Police Department and remained there for another four

days. He was then transferred to St. Clair County Jail and placed in a holding cell for another

week before facial swelling diminished enough for him to open his eyes. (Id.).




1
    Plaintiff also refers to this defendant as “Defendant #2.”
2
    Plaintiff also refers to these defendants as “Defendant #3,” “Defendant #4,” and “Defendant #5.”

                                                      2
    Case 3:20-cv-01373-JPG Document 9 Filed 09/01/21 Page 3 of 7 Page ID #35




                                                   Discussion

        Based on the allegations in the Complaint, the Court finds it convenient to designate a

single count in the pro se action:

        Count 1:          Fourth Amendment claim against Defendants for using unreasonable force
                          against Plaintiff incident to his arrest on October 18, 2020.

The parties and the Court will use this designation in all future pleadings and orders, unless

otherwise directed by a judicial officer of this Court. Any other claim that is mentioned in the

Complaint but not addressed in this Order should be considered dismissed without prejudice

as inadequately pled under the Twombly pleading standard.3

        Court 1 survives preliminary review against all of the defendants under the Fourth

Amendment, which safeguards “[t]he right of the people to be secure in their persons” and

prohibits unreasonable seizures. See Torres v. Madrid, -- U.S. --, 141 S.Ct. 989 (2021) (application

of physical force to the body of a person with intent to restrain is a seizure, even if the force does

not subdue the person). The allegations suggest that the officers used excessive force against

Plaintiff when arresting him on October 18, 2020. Accordingly, Count 1 shall receive further

review against Leland Cherry, John Doe 1 (East St. Louis Housing Authority officer), and John

Doe 2, 3, and 4 (St. Louis police officers).

        To the extent Plaintiff seeks to bring claims for inadequate medical care following his

arrest, the allegations fall short of stating any claim for relief against a named defendant. Plaintiff

describes the medical care he was denied after being taken into custody at the East St. Louis Police

Department and St. Clair County Jail. However, he asserts no claim for the denial of medical care

against any particular individual, including a named defendant. Moreover, these claims likely



3
  See Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007) (an action fails to state a claim upon which
relief can be granted if it does not plead “enough facts to state a claim to relief that is plausible on its face”).

                                                         3
  Case 3:20-cv-01373-JPG Document 9 Filed 09/01/21 Page 4 of 7 Page ID #36




belong in one or more separate suits because they presumably involve different defendants and

different events. If Plaintiff would like to pursue claims for the denial of medical care against

officers at East St. Louis Police Department or St. Clair County Jail, he may file one or more

separate suits against these officers using the civil rights complaint forms provided by the Clerk’s

Office.

                              Identification of Unknown Defendants

          Plaintiff shall be allowed to proceed with Count 1 against the four unknown officers, John

Does 1-4. However, these defendants must be identified with particularity before service of the

Complaint can be made on them. Plaintiff will have the opportunity to engage in limited discovery

to ascertain the identity of these defendants. Rodriguez, 577 F.3d at 832. Officer Leland Cherry

shall be responsible for responding to discovery aimed at identifying the unknown defendants.

Once their names are discovered, Plaintiff must file a motion to substitute each newly-identified

defendant in place of the generic designations in the caption and Complaint.

                                        Request for Counsel

          Plaintiff seeks representation by court-recruited counsel, and his request is DENIED

without prejudice. This Court will only recruit counsel on behalf of an indigent plaintiff, after

he has made reasonable efforts to find an attorney on his own and is unable to litigate the matter

without assistance. See Pruitt v. Mote, 503 F.3d 647, 654 (7th Cir. 2007) (articulating factors court

considers when evaluating motions for counsel). Plaintiff has provided no information regarding

his efforts to find counsel, and he has offered no indication that he is unable to represent himself

going forward. Before renewing his request for counsel, Plaintiff should contact at least three

attorneys and law firms (by phone, letter, email, or otherwise) and ask for representation in this

matter. He should save copies of all written communications sent to and received from the



                                                  4
  Case 3:20-cv-01373-JPG Document 9 Filed 09/01/21 Page 5 of 7 Page ID #37




attorneys and law firms. If he is unable to find an attorney on his own, Plaintiff may file a motion

for recruitment of counsel to request the Court’s assistance in recruiting counsel on his behalf.

Along with the motion, he should provide copies of the written communications with counsel or

include a list of the attorneys and law firms he contacted, the dates of each contact, and the

responses he received. The Clerk’s Office shall be directed to provide Plaintiff with this Court’s

form motion for recruitment of counsel.

                                            Disposition

       IT IS ORDERED that the Complaint (Doc. 1) survives screening as follows: COUNT 1

will receive further review against LELAND CHERRY and JOHN DOE 1, 2, 3, and 4, in their

individual capacities.

       Defendant CHERRY shall be responsible for responding to discovery aimed at identifying

the unknown officers by name.

       Plaintiff’s request for court-recruited counsel in the Complaint is DENIED without

prejudice. The Clerk’s Office is DIRECTED to SEND Plaintiff two (2) blank civil rights

complaint forms and one (1) motion for recruitment of counsel.

       The Clerk of Court shall prepare for LELAND CHERRY and, once identified, JOHN

DOE 1, JOHN DOE 2, JOHN DOE 3, and JOHN DOE 4: (1) Form 5 (Notice of a Lawsuit and

Request to Waive Service of a Summons), and (2) Form 6 (Waiver of Service of Summons). The

Clerk is DIRECTED to mail these forms, a copy of the Complaint (Doc. 1), and this Memorandum

and Order to each Defendant’s place of employment. If any Defendant fails to sign and return the

Waiver of Service of Summons (Form 6) to the Clerk within 30 days from the date the forms were

sent, the Clerk shall take appropriate steps to effect formal service on that Defendant, and the Court

will require the Defendant to pay the full costs of formal service, to the extent authorized by the

Federal Rules of Civil Procedure.
                                                  5
  Case 3:20-cv-01373-JPG Document 9 Filed 09/01/21 Page 6 of 7 Page ID #38




         Service shall not be made on JOHN DOE 1, 2, 3, and 4 until Plaintiff has identified these

individuals by name in a properly filed motion for substitution of parties. Plaintiff is ADVISED

that it is his responsibility to provide the Court with the name and service address of these

individuals, and he is WARNED that failure to do so may result in their dismissal from this action.

         If a defendant can no longer be found at the work address provided by Plaintiff, the

employer shall furnish the Clerk with that defendant’s current work address, or, if not known, his

or her last-known address. This information shall be used only for sending the forms as directed

above or for formally effecting service. Any documentation of the address shall be retained only

by the Clerk. Address information shall not be maintained in the court file or disclosed by the

Clerk.

         Defendants are ORDERED to timely file an appropriate responsive pleading to the

Complaint and shall not waive filing a reply pursuant to 42 U.S.C. § 1997e(g). Pursuant to

Administrative Order No. 244, Defendants need only respond to the issues stated in this

Merits Review Order.

         Finally, Plaintiff is ADVISED that he is under a continuing obligation to keep the Clerk of

Court and each opposing party informed of any change in his address; the Court will not

independently investigate his whereabouts. This shall be done in writing and not later than 7 days

after a transfer or other change in address occurs. Failure to comply with this order will cause a

delay in the transmission of court documents and may result in dismissal of this action for want of

prosecution. See FED. R. CIV. P. 41(b).

         IT IS SO ORDERED.

         DATED: 9/1/2021
                                                      s/J. Phil Gilbert
                                                      J. PHIL GILBERT
                                                      United States District Judge

                                                  6
  Case 3:20-cv-01373-JPG Document 9 Filed 09/01/21 Page 7 of 7 Page ID #39




                                              Notice

       The Court will take the necessary steps to notify the appropriate defendants of your lawsuit

and serve them with a copy of your Complaint. After service has been achieved, the defendants

will enter their appearance and file an Answer to your Complaint. It will likely take at least 60

days from the date of this Order to receive the defendants’ Answer, but it is entirely possible that

it will take 90 days or more. When all of the defendants have filed answers, the Court will enter a

Scheduling Order containing important information on deadlines, discovery, and procedures.

Plaintiff is advised to wait until counsel has appeared for the defendants before filing any motions,

in order to give the defendants notice and an opportunity to respond to those motions. Motions

filed before defendants’ counsel has filed an appearance will generally be denied as premature.

The plaintiff need not submit any evidence to the court at this time, unless otherwise directed by

the Court.




                                                 7
